DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 10, 2022.  Claims 1, 6-7, 10, and 16 were amended; and claims 5, 15, and 17 were cancelled.  Claims 18-23 were previously withdrawn from consideration.  Thus, claims 1-4, 6-14, and 16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 12-13, and 16 are rejected under 35 USC § 103 as being unpatentable over Kautz (German Patent Publication DE 10 2010028793 A1 – Provided with the IDS filed 04/15/2019, a Machine translation, generated 11/04/2021 was provided with the previous action.); in view of Campagna (U.S. Patent Publication 2013/0341930 A1); and further in view of Delamare (U.S. Patent Publication 2016/0276573 A1).
Regarding claim 1, Kautz teaches an autonomous device for measuring at least one characteristic of a fluid circulating in a conduit in a flow direction (Kautz: ¶1-2 [“…an arrangement and a 
a rotor comprising a turbine capable of being driven in rotation by the fluid, the rotor being assembled to a stator, the turbine comprises a hub and a plurality of blades attached to the hub (Kautz: FIGS. 1-2; ¶36 [“…a turbine with an impeller 3 is arranged in a pipe section 1 of a pipeline…the fluid 2 flows around the impeller 3 and sets it in rotation.”]; FIGS. 4-5; ¶41 [“Electrical coils and / or permanent magnets can be attached to the blades 12 and / or to the outer ring, so that the impeller of the turbine 3 simultaneously acts as the rotor of the generator 4. In this case, the stator of the generator 4 is attached or arranged to an outer or inner (for the sake of simplicity not shown in FIG. 4) circumference of the pipe section 1.”]; [“…the impeller 3 consists of blades 12 which are attached to a shaft 5 in a rotationally symmetrical manner in a plane…]); 
an attachment feature allowing the stator to be fixedly placed in the conduit or at one end of the conduit, in a configuration in which an axis of rotation of the turbine is parallel to the flow direction (Kautz: FIGS. 1-2, 4-5; ¶41 [“Electrical coils and / or permanent magnets can be attached to the blades 12 and / or to the outer ring, so that the impeller of the turbine 3 simultaneously acts as the rotor of the generator 4. In this case, the stator of the generator 4 is attached or arranged to an outer or inner (for the sake of simplicity not shown in FIG. 4) circumference of the pipe section 1.”] {See above.});
a permanent magnetic field source defining a magnetic plane perpendicular to the axis of rotation of the turbine (Kautz: FIGS. 1-2, 4-5; ¶41 [“…a first position perpendicular to the direction of flow of the fluid 2…”] {See above.}); and

wherein one of the magneto-electric converter and the permanent magnetic field source is included in the stator, and the other one is included in the rotor (Kautz: FIGS. 1-2, 4-5; ¶41 {See above.}), and the stator is connected to the rotor so that the reference plane of the magneto-electric converter resides in the magnetic plane generated by the permanent magnetic field source (Kautz: FIGS. 1-2; ¶36-38 [“…the impeller 3 consists of blades 12 which are attached to a shaft 5 in a rotationally symmetrical manner in a plane, the shaft being perpendicular to the plane.”]).
Kautz additionally discloses a converter having a reference plane and capable of generating electric charges (Kautz: FIGS. 1-2; ¶36-38 [“…generator 4 converts the rotational energy into electrical energy. Mechanical energy is thus withdrawn from the fluid flow and converted into electrical energy via the arrangement according to the invention. The generator 4 is electrically connected to the pipeline monitoring device 7 and thus supplies it with electrical energy.”]).
Kautz is silent as to explicitly teaching a device for modifying the flow of fluid circulating in the conduit, the device comprising flaps or a curtain, opening of the flaps or curtain providing a fluid circulation passage bypassing the blades of the turbine to limit the rotational 
Campagna, in a similar field of endeavor, is directed to a turbine assembly for generating electricity from kinetic energy of a moving fluid flow (Campagna: Abstract.).  Therein, Campagna a device for modifying the flow of fluid circulating in a conduit, the device comprising flaps or a curtain, opening of the flaps or curtain providing a fluid circulation passage bypassing the blades of the turbine to limit the rotational speed of the rotor (Campagna: FIGS. 1-11, 15-17, 91, 102-103; ¶233-234 [“…the assembly (1) preferably has an entrance cone (81) which is removably mountable to a corresponding supporting component (25), such as a deflector (49), for example…upstream of the entrance cone (81), and as better shown in FIGS. 102 and 103, the assembly (1) can be equipped with at least one adjustable shutter (47) in fluid communication with the inlet (9). The system of shutters (47) adjustably operates between opposite opened and closed configurations, and adjustably controls the fluid flow (3) entering the inlet (9), and thus also controls the rotational speed of each rotor (13) and the electricity output of the main generator (23)…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of modifying the flow of fluid circulating in a conduit, the device comprising flaps or a curtain, opening of the flaps or curtain providing a fluid circulation passage bypassing the blades of the turbine to limit the rotational speed of the rotor, disclosed by Campagna, into Kautz, with the motivation and expected benefit of modifying or controlling one of the characteristics of the fluid or its environment using the autonomous device itself.  This method for improving Kautz, was within the ordinary ability of one of ordinary skill in the art 
However, Kautz, in view of Campagna, is silent as to explicitly teaching a magneto-electric converter having a reference plane and capable of transforming a variation in the reference plane of a magnetic field into a mechanical deformation capable of generating electric charges.
Delamare, in a similar field of endeavor, is directed to a power generator including a converter with an electromechanical transducer and a magnetostrictive layer to convert a variation of a magnetic field into a mechanical deformation (Delamare: Abstract.).  Therein, Delamare discloses a magneto-electric converter having a reference plane (Delamare: FIG. 1; ¶53-54 [“…converter20 comprises a magnetostrictive layer 52 associated with an electromechanical transducer 50. The layer 52 extends in a horizontal plane called "reference plane".”]).  Delamare additionally discloses the converter is capable of transforming a variation in the reference plane of a magnetic field into a mechanical deformation capable of generating electric charges (Delamare: FIG. 1; ¶54-56 [“…ΔL is the elongation rate of the magnetostrictive material in a deformation direction, and Lis the length of this material in this direction…”]; FIG. 3; ¶71-72 [“…each block 70 to 73 has its own preferential deformation axis. The preferential deformation axis of a block is the axis along which the amplitude of its deformation is maximal when field lines parallel to this axis pass through the block…the preferential deformation axis is imposed by the arrangement of the magnetostrictive block relative to the source of these field lines. When the block of magnetostrictive material is not magnetically saturated, the preferential deformation axis can also be an intrinsic property of the block, which is due, for example, to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a magneto-electric converter having a reference plane and capable of transforming a variation in the reference plane of a magnetic field into a mechanical deformation capable of generating electric charges, disclosed by Delamare, into Kautz, as modified by Campagna, with the motivation and expected benefit of providing sufficient energy to supply the entire processing system necessary to provide measurements.  This method for improving Kautz, as modified by Campagna, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Delamare.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kautz and Campagna and Delamare to obtain the invention as specified in claim 1.

Regarding claim 2, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the permanent magnetic field source is placed in the rotor and configured to rotate with the turbine, and wherein the magneto-electric converter is placed in the stator (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.}).

Regarding claim 3, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the magneto-electric converter and the processing circuit are placed in the rotor, and wherein the permanent magnetic field source is placed in the stator (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.}).

claim 4, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 2 as shown above.  Kautz additionally discloses the magneto-electric converter and the processing circuit are in a sealed housing (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.} {The Examiner notes that while Kautz doesn’t explicitly recite a sealed housing, a sealed housing would have been a matter of obvious design choice and would not involve patentable invention as Kautz (Kautz: FIG. 1; ¶36, ¶41) discloses positioning the monitoring device within the flow of fluid, and a sealed housing would be necessitated to prevent damage to the electronic components thereof by flow flowing around the monitoring device.}). 

Regarding claim 6, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 5 as shown above.  Kautz additionally discloses an orientation of the blades is adjustable (Kautz: FIGS. 1-2, 4-5; ¶41 [“The blades 12 can thus be folded from a first position perpendicular to the direction of flow of the fluid 2 into a second position…”] {See above.}). 

Regarding claim 7, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 5 as shown above.  Kautz additionally discloses the hub comprises a curtain capable of clearing a fluid circulation passage (Kautz: FIGS. 1-2, 4-5; ¶41 [“The blades 12 can thus be folded from a first position perpendicular to the direction of flow of the fluid 2 into a second position…”] {The Examiner notes that the foldable blades of Kautz are capable of clearing a fluid circulation passage as recited in the claim(s).}). 

Regarding claim 12, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the magneto-electric The Examiner notes that the blades of Kautz are mechanically removable as recited in the claim(s).}). 

Regarding claim 13, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the attachment feature comprise a conduit outlet, the rotor and the stator being placed inside the conduit outlet (Kautz: FIG. 6; ¶46 [“…in Fig. 6, a pipe 9 is attached as a bypass to the pipe 1 of the pipe section. This can be fluid-tight z. B. be done by welding or gluing. Depending on the material of the pipe of the pipe section 1, for. B. plastic or steel, other fastening methods are also conceivable.”]). 
16. The autonomous device of claim 15, wherein the device for modifying the flow of fluid comprises flaps or a curtain, closing of which can be controlled to limit the passage area of the conduit.

Regarding claim 16, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 15 as shown above.  Campagna additionally discloses the device for modifying the flow of fluid comprises flaps or a curtain, closing of which can be controlled to limit the passage area of the conduit (Campagna: FIGS. 1-11, 15-17, 91, 102-103; ¶233-234  {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of modifying the flow of fluid comprises flaps or a curtain, .

Claims 10-11 are rejected under 35 USC § 103 as being unpatentable over Kautz, in view of Campagna and Delamare; and further in view of Ruola (U.S. Patent Publication 2012/0006924 A1).
Regarding claim 10, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 5 as shown above.  However, Kautz is silent as to explicitly teaching a setting angle of the blades is between 15° and 45°.
Ruola discloses rotating blade bar angles of a stator are 15 to 45 degrees for pumping a solution (Ruola: FIG. 3; ¶57 [“When the blade bar angles of the rotor are intensely pumping, in other words when the blade bar angles of the rotor are for instance 25 to 45 degrees pumping or have even greater blade bar angles, also such a solution works where the blade bar angles of the stator are 15 to 45 degrees pumping, for example. The solution does not impose other restrictions on the blade bar angles used for blade surfaces of the stator and the rotor or for parts thereof, so the blade angles can be selected basically freely in different combinations for the blade surfaces of the rotor and the stator.”]).


Regarding claim 11, Kautz, in view of Campagna and Delamare and Ruola, teach all the limitations of the parent claim 10 as shown above.  Ruola discloses the setting angle of the blades is variable (Ruola: FIG. 3; ¶57 [“… the blade angles can be selected basically freely in different combinations for the blade surfaces of the rotor and the stator.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a variable setting angle of the blades, disclosed by Ruola, into Kautz, as modified by Campagna and Delamare and Ruola, with the motivation and expected benefit of providing a low the rotation speed.  This method for improving Kautz, as modified by Campagna and Delamare and Ruola, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ruola.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kautz and Campagna and Delamare and Ruola to obtain the invention as specified in claim 11.

Claim 14 is rejected under 35 USC § 103 as being unpatentable over Kautz, in view of Campagna and Delamare; and further in view of Pulskamp (U.S. Patent Publication 2008/0069699 A1).
Regarding claim 14, Kautz, in view of Campagna and Delamare, teach all the limitations of the parent claim 1 as shown above.  However, Kautz is silent as to explicitly teaching at least one sensor chosen from among a temperature sensor, a CO2 or CO concentration sensor, a volatile organic particles sensor, a humidity sensor, or a turbine ID sensor.
Bech discloses a wind turbine blade that includes a housing to ensure that the conditions in the space may be controlled e.g. the temperature and humidity in the space. In order to survey the space conditions it comprises a number of sensors 31 e.g. temperature and humidity sensors (Bech: FIG. 13b; ¶153 [“…the space conditions it comprises a number of sensors 31 e.g. temperature and humidity sensors.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one sensor chosen from among a temperature sensor, a CO2 or CO concentration sensor, a volatile organic particles sensor, a humidity sensor, or a turbine ID sensor, disclosed by Bech, into Kautz, as modified by Campagna and Delamare, with the motivation and expected benefit of providing environmental information (temperature, humidity, degree of wear, etc.), which affect the efficiency of the generator over time, i.e., the relationship between the power generated and the speed of the fluid.  This method for improving Kautz, as modified by Campagna and Delamare, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bech.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kautz Campagna and Delamare and Bech to obtain the invention as specified in claim 14.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claims 8 and 9, was given in the previous Office Action.

Response to Arguments
Applicant’s arguments filed on February 10, 2022 have been fully considered but are deemed moot on the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/JEFFREY P AIELLO/Examiner, Art Unit 2864